 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ANTHONY BREAUX,                              No. 2:93-cv-0570 JAM DB
12                            Petitioner,                DEATH PENALTY CASE
13              v.
14    WARDEN, San Quentin State Prison,                  ORDER
15                            Respondent.
16

17            Upon considering the joint request for a proposed schedule for pre-evidentiary hearing

18   matters (ECF No. 326), this court HEREBY ORDERS the following schedule:

19            1. The parties shall complete all discovery by November 27, 2020; and

20            2. On or before December 4, 2020, the parties shall file a joint proposed schedule for the

21   remaining pre-evidentiary hearing matters.

22   Dated: March 3, 2020

23

24

25   DLB:9
     DLB1/orders.capital/breaux pre evi sked.or3
26
27

28
                                                        1
